318 S.W.3d 232 (2010)
Thurston MITCHELL, Appellant,
v.
UNION PACIFIC RAILROAD COMPANY, Respondent.
No. ED 94003.
Missouri Court of Appeals, Eastern District, Division Four.
June 15, 2010.
Application for Transfer to Supreme Court Denied August 3, 2010.
Application for Transfer Denied September 21, 2010.
Drew C. Baebler, James E. Hopkins, Jr., Bauer & Baebler, P.C., St. Louis, MO, for appellant.
James W. Erwin, Nicholas J. Lamb, Booker T. Shaw, Thompson Coburn LLP, St. Louis, MO, for respondent.
Before: KURT S. ODENWALD, P.J., GEORGE W. DRAPER, III, J., and GARY M. GAERTNER, JR., J.

Order
PER CURIAM.
Plaintiff Thurston Mitchell (Plaintiff) appeals from the judgment of the Circuit Court for the City of St. Louis dismissing his suit under the Federal Employers' Liability Act (FELA) against the defendant, Union Pacific Railroad Company (Railroad), based on forum non conveniens. The trial court granted Railroad's motion to dismiss, finding that under all the facts, it would be too burdensome to require Railroad to defend the suit in that court. Within thirty days after entering judgment, the trial court entered a supplemental order, to which the parties agreed, ruling that once Plaintiff filed suit in a forum outside Missouri, Railroad was not to include the time the lawsuit was pending in Missouri in any time-limitations defense. If Railroad violates such condition, then the trial court will accept jurisdiction upon Plaintiffs re-filing the action within sixty days of Railroad's violation. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).